  Case 17-32970         Doc 26     Filed 10/15/18 Entered 10/15/18 09:13:04              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32970
         LUVENIA SIMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/02/2017.

         2) The plan was confirmed on 12/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-32970        Doc 26       Filed 10/15/18 Entered 10/15/18 09:13:04                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,852.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $1,852.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,342.06
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $88.90
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,430.96

Attorney fees paid and disclosed by debtor:                   $28.24


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ADTALEM GLOBAL EDUCATION         Unsecured            NA       4,239.75         4,239.75           0.00       0.00
ADVOCATE BROMENN MEDICAL         Unsecured            NA       1,439.20         1,439.20           0.00       0.00
AFNI                             Unsecured      1,199.00            NA               NA            0.00       0.00
AMEREN ILLINOIS                  Unsecured      1,500.00       1,197.42         1,197.42           0.00       0.00
CAINE & WEINER                   Unsecured         390.00           NA               NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured      1,200.00       1,364.51         1,364.51           0.00       0.00
CEFCU                            Unsecured      1,701.00       1,701.80         1,701.80           0.00       0.00
CEFCU                            Secured        7,750.00       7,750.00         7,750.00        108.59     312.45
Chase                            Unsecured         350.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,000.00     10,260.46        10,260.46            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,500.00       1,479.45         1,479.45           0.00       0.00
Commonwealth Financial           Unsecured         290.00           NA               NA            0.00       0.00
CONVERGENT HEALTHCARE            Unsecured         142.00           NA               NA            0.00       0.00
CONVERGENT HEALTHCARE            Unsecured         135.00           NA               NA            0.00       0.00
Convergent Outsourcing Inc       Unsecured         742.00           NA               NA            0.00       0.00
Credit Cntrl                     Unsecured         455.00           NA               NA            0.00       0.00
Credit Cntrl                     Unsecured         165.00           NA               NA            0.00       0.00
Credit Cntrl                     Unsecured         125.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT                Unsecured      1,539.00            NA               NA            0.00       0.00
CREDIT UNION 1                   Unsecured         500.00           NA               NA            0.00       0.00
DIVERSIFIED CONSULTANT           Unsecured      1,952.00            NA               NA            0.00       0.00
EASYPAY/DVRA                     Unsecured         685.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,388.00            NA               NA            0.00       0.00
HSBC BANK                        Unsecured      2,000.00            NA               NA            0.00       0.00
I C Systems Collections          Unsecured         318.00           NA               NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA         706.99           706.99           0.00       0.00
MACYS                            Unsecured      4,000.00            NA               NA            0.00       0.00
MB FINANCIAL                     Unsecured         500.00           NA               NA            0.00       0.00
NICOR GAS                        Unsecured      1,500.00            NA               NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured            NA       2,073.03         2,073.03           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA       1,388.13         1,388.13           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-32970     Doc 26       Filed 10/15/18 Entered 10/15/18 09:13:04                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
RAC ACCEPTANCE                Unsecured      2,000.00              NA           NA             0.00         0.00
SANTANDER CONSUMER DBA CHRY   Unsecured      6,024.00         8,296.45     8,296.45            0.00         0.00
SHARON R WEAVER               Unsecured          47.00           47.00        47.00            0.00         0.00
TCF BANK                      Unsecured         200.00             NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured     67,763.00      119,262.38    119,262.38            0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured     20,964.00              NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured     10,825.00              NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured      7,847.00              NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured      3,498.00              NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured      3,463.00              NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured      2,212.00              NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $7,750.00            $108.59                 $312.45
      All Other Secured                                      $0.00              $0.00                   $0.00
TOTAL SECURED:                                           $7,750.00            $108.59                 $312.45

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                $0.00
       All Other Priority                                    $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $153,456.57                    $0.00                $0.00


Disbursements:

       Expenses of Administration                             $1,430.96
       Disbursements to Creditors                               $421.04

TOTAL DISBURSEMENTS :                                                                          $1,852.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-32970         Doc 26      Filed 10/15/18 Entered 10/15/18 09:13:04                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
